DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 07/05/2022 and 02/24/2022 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,297,234. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the application claims and the patent claims. 
Instant Application No. 17/652,400
US Patent 11,297,234
Claim 1
A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 













while operating in a high dynamic range-mode (HDR-mode): 


capturing a first subset of video data with a first exposure time; and 

capturing a second subset of the video data with a second exposure time that is lower than the first exposure time; 




combining the first subset of the video data and the second subset of the video data to generate an HDR frame; 


determining that an exposure ratio meets one or more first criteria; and 






based on the exposure ratio meeting the one or more first criteria, operating the video camera device in a non-HDR mode.
Claim 1
A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 
while operating in a non-high dynamic range (HDR) mode: capturing first video data of a scene with the image sensor; determining whether a minimum number of pixels of the first video data meets one or more first color intensity criteria; and in accordance with the determination that the minimum number of pixels of the first video data meets the one or more first color intensity criteria, switching operation from the non-HDR mode to an HDR mode.

Claim 5
The method of claim 1, 
while operating in the high dynamic range (HDR) mode: capturing second video data of the scene in a field of view of the image sensor, including: 

capturing a first subset of the second video data with a first exposure time; and 

capturing a second subset of the second video data with a second exposure time, lower than the first exposure time…

Claim 11
The method of claim 5, further comprising: after capturing the second video data, 
combining second video data of the first subset of video data with third video data of the second subset of video data to generate an HDR frame.

Cont. of claim 5
determining whether a minimum number of pixels of the first subset of the second video data meets one or more second color intensity criteria; determining whether a minimum number of pixels of the second subset of the second video data meets one or more third color intensity criteria; and 

in accordance with a determination that a minimum number of pixels of the first subset meets the one or more second color intensity criteria or a determination that the minimum number of pixels of the second subset meets the one or more third color intensity criteria, switching operation from the HDR mode to a non-HDR mode.
Claim 12
A video camera device, comprising: one or more processors; an image sensor; memory comprising instructions executable by the one or more processors to configure the video camera device to: 












while operating in a high dynamic range-mode (HDR-mode): 




capture a first subset of video data with a first exposure time; and 

capture a second subset of the video data with a second exposure time that is lower than the first exposure time; combine the first subset of the video data and the second subset of the video data to generate an HDR frame; 

determine that an exposure ratio meets one or more first criteria; and 






based on the exposure ratio meeting the one or more first criteria, operate the video camera device in a non-HDR mode.

Claim 14
A video camera device, comprising: an image sensor; one or more processors; and memory comprising instructions executable by the one or more processors to configure the video camera device to: while operating in a non-high dynamic range (HDR) mode: capture first video data of a scene with the image sensor; determine whether a minimum number of pixels of the first video data meets one or more first color intensity criteria; and in accordance with the determination that the minimum number of pixels of the first video data meets the one or more first color intensity criteria, switch operation from the non-HDR mode to an HDR mode.

Claim 18
The video camera device of claim 14, 
while operating in the high dynamic range (HDR) mode the instructions further executable by the one or more processors to configure the video camera device to: capture second video data of the scene in a field of view of the image sensor, including: 
capture a first subset of the second video data with a first exposure time; and 

capture a second subset of the second video data with a second exposure time, lower than the first exposure time; 



determine whether a minimum number of pixels of the first subset of the second video data meets one or more second color intensity criteria; determine whether a minimum number of pixels of the second subset of the second video data meets one or more third color intensity criteria; and 

in accordance with the determination that the minimum number of pixels of the first subset meets the one or more second color intensity criteria or the determination that the minimum number of pixels of the second subset meets the one or more third color intensity criteria, switch operation from the HDR mode to a non-HDR mode.




5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,630,901. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the application claims and the patent claims. 
Instant Application No. 17/652,400
US Patent 10,630,901
Claim 1
A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 

while operating in a high dynamic range-mode (HDR-mode): 

capturing a first subset of video data with a first exposure time; and 

capturing a second subset of the video data with a second exposure time that is lower than the first exposure time; 




combining the first subset of the video data and the second subset of the video data to generate an HDR frame; 


determining that an exposure ratio meets one or more first criteria; and 










based on the exposure ratio meeting the one or more first criteria, operating the video camera device in a non-HDR mode.
Claim 1
A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 

while operating in a high dynamic range (HDR) mode: capturing video data of a scene in a field of view of the image sensor, including: 
capturing a first subset of the video data with a first exposure time; and 

capturing a second subset of the video data with a second exposure time, lower than the first exposure time…

Claim 9
The method of claim 1, further comprising, after capturing the video data, combining first video data of the first subset of video data with second video data of the second subset of video data to generate an HDR frame.

Cont. of claim 1
determining whether the first subset of the video data meets one or more first predefined criteria, wherein determining whether the first subset of the video data meets the one or more first predefined criteria comprises: binning pixels of the first subset of the video data by color intensity; and determining whether a number of pixels in one or more boundary bins meets a minimum pixel count criterion; determining whether the second subset of the video data meets one or more second predefined criteria; 

in accordance with a determination that the first subset meets the one or more first predefined criteria or a determination that the second subset meets the one or more second predefined criteria, switching operation from the HDR mode to a non-HDR mode.


Claim 12
A video camera device, comprising: one or more processors; an image sensor; memory comprising instructions executable by the one or more processors to configure the video camera device to: 


while operating in a high dynamic range-mode (HDR-mode): 


capture a first subset of video data with a first exposure time; and 

capture a second subset of the video data with a second exposure time that is lower than the first exposure time; combine the first subset of the video data and the second subset of the video data to generate an HDR frame; 

determine that an exposure ratio meets one or more first criteria; and 










based on the exposure ratio meeting the one or more first criteria, operate the video camera device in a non-HDR mode.

Claim 12
A video camera device, comprising: an image sensor; one or more processors; and memory storing one or more instructions that, when executed by the one or more processors, cause the video camera device to perform operations including: 

while operating in a high dynamic range (HDR) mode: capturing video data of a scene in a field of view of the image sensor, including: 

capturing a first subset of the video data with a first exposure time; and 

capturing a second subset of the video data with a second exposure time, lower than the first exposure time; 



determining whether the first subset of the video data meets one or more first predefined criteria, wherein determining whether the first subset of the video data meets the one or more first predefined criteria comprises: binning pixels of the first subset of the video data by color intensity; and determining whether a number of pixels in one or more boundary bins meets a minimum pixel count criterion; determining whether the second subset of the video data meets one or more second predefined criteria; 

in accordance with a determination that the first subset meets the one or more first predefined criteria or a determination that the second subset meets the one or more second predefined criteria, switching operation from the HDR mode to a non-HDR mode.




6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,911,674. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the application claims and the patent claims. 
Instant Application No. 17/652,400
US Patent 10,911,674
Claim 1
A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 

while operating in a high dynamic range-mode (HDR-mode): 


capturing a first subset of video data with a first exposure time; and 

capturing a second subset of the video data with a second exposure time that is lower than the first exposure time; 




combining the first subset of the video data and the second subset of the video data to generate an HDR frame; 


determining that an exposure ratio meets one or more first criteria; and 






based on the exposure ratio meeting the one or more first criteria, operating the video camera device in a non-HDR mode.
Claim 1
A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 

while operating in a high dynamic range (HDR) mode: capturing video data of a scene in a field of view of the image sensor, including: 

capturing a first subset of the video data with a first exposure time; and 

capturing a second subset of the video data with a second exposure time, lower than the first exposure time…

Claim 10
The method of claim 1, further comprising, after capturing the video data, combining first video data of the first subset of video data with second video data of the second subset of video data to generate an HDR frame.

Cont. of claim 1
determining whether a minimum number of pixels of the first subset of the video data meets one or more first color intensity criteria; determining whether a minimum number of pixels of the second subset of the video data meets one or more second color intensity criteria; and 

in accordance with a determination that a minimum number of pixels of the first subset meets the one or more first color intensity criteria or a determination that the minimum number of pixels of the second subset meets the one or more second color intensity criteria, switching operation from the HDR mode to a non-HDR mode.


Claim 12
A video camera device, comprising: one or more processors; an image sensor; memory comprising instructions executable by the one or more processors to configure the video camera device to: 


while operating in a high dynamic range-mode (HDR-mode): 


capture a first subset of video data with a first exposure time; and 

capture a second subset of the video data with a second exposure time that is lower than the first exposure time; combine the first subset of the video data and the second subset of the video data to generate an HDR frame; 

determine that an exposure ratio meets one or more first criteria; and 






based on the exposure ratio meeting the one or more first criteria, operate the video camera device in a non-HDR mode.

Claim 13
A video camera device, comprising: an image sensor; one or more processors; and memory storing one or more instructions that, when executed by the one or more processors, cause the video camera device to perform operations including: 

while operating in a high dynamic range (HDR) mode: capturing video data of a scene in a field of view of the image sensor, including: 

capturing a first subset of the video data with a first exposure time; and 

capturing a second subset of the video data with a second exposure time, lower than the first exposure time; 



determining whether a minimum number of pixels of the first subset of the video data meets one or more first color intensity criteria; determining whether a minimum number of pixels of the second subset of the video data meets one or more second color intensity criteria; and 

in accordance with a determination that a minimum number of pixels of the first subset meets the one or more first color intensity criteria or a determination that the minimum number of pixels of the second subset meets the one or more second color intensity criteria, switching operation from the HDR mode to a non-HDR mode.




Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/08/2022